UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7739



STEWART RUSSELL BUCHANAN; JANICE A. BRADLEY,

                                            Plaintiffs - Appellants,

          versus


DAVID BEASLEY, Governor; MICHAEL W. MOORE,
Commissioner; GEORGE ROOF; CARL FREDRICKS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-96-1894-3-18BC)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stewart Russell Buchanan, Janice A. Bradley, Appellants Pro Se.
Charles Elford Carpenter, Jr., Georgia Anna Mitchell, RICHARDSON,
PLOWDEN, CARPENTER & ROBINSON, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods
are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court
extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 29, 1997; Ap-
pellants filed a timely motion for extension of time to file a Fed.

R. Civ. P. 59(e) motion. The district court entered its order

denying Appellants' motion on October 6, 1997. Appellants' notice

of appeal was filed on November 21, 1997,* which is beyond the
thirty-day appeal period. Appellants' failure to note a timely
appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of Appellants'

appeal. We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately



    *
      For purposes of this appeal, we assume that the date Appel-
lant wrote on his notice of appeal is the earliest date it would
have been submitted to prison authorities. See Houston v. Lack, 487
U.S. 266 (1988).

                                2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3